 ROCKFORD MEMORIAL HOSPITALRockford Memorial Association d/b/a Rockford Me-morial Hospital and Illinois Nurses' Association,Petitioner. Case 33-RC-2381January 16, 1980DECISION ON REVIEW AND DIRECTIONBY MEMBERS JENKINS, PENEI.LO, ANDTRUESDALF.On December 22, 1978, the Regional Director forRegion 33 of the National Labor Relations Boardissued a Decision and Direction of Election findingthat, under the Board's decision in Sierra VistaHospital, Inc., 225 NLRB 1086 (1976) (hereinafterSierra Vista ),' Petitioner, Illinois Nurses' Association(INA), is a labor organization within the meaning ofSection 2(5) of the National Labor Relations Act, asamended, and directing an election in a unit consistingof the Employer's full-time and part-time registerednurses.2On December 28, 1978, the Employer filed arequest for review of the Regional Director's decisioncontesting Petitioner's status as a labor organizationon the ground that it is subject to the influence,domination, or control of supervisors as defined in theAct. In this connection, the Employer also requestedreconsideration of Board policy concerning certifica-tion of a bargaining representative in light of theFourth Circuit's decision in N.L.R.B. v. AnnapolisEmergency Hospital Association, Inc., d/b/a AnneArundel General Hospital,' denying enforcement of theBoard's bargaining order in Annapolis EmergencyHospital Association, Inc., d/b/a Anne Arundel Gener-al Hospital.1 The Employer further contended that theHearing Officer erred in (1) denying enforcement ofthat portion of its subpena requesting copies ofPetitioner's current collective-bargaining agreements,and (2) excluding evidence pertaining to publicationsof the American Nurses' Association at the hearing inthe above-entitled matter. Petitioner also filed arequest for review, as well as a brief in opposition tothe Employer's request for review.On January 3, 1979, Petitioner moved to withdrawits request for review. By telegraphic order dated' The Board's subsequent Decision and Order directing the employertherein to bargain with the union is reported at 229 NLRB 232 (1977)(hereinafter Sierra Vistao II.' The appropriate unit, as found by the Regional Director, included thefollowing employees:All full-time and regular part-time registered nurses, including assistanthead nurses. charge nurses. inservice instructors, registered nurses inepidemiology, radiation oncology. perinatal and primary preventionprogram, high risk onentation program, operating room nurse instructor,coronary care patient instructor, and nurse graduates employed by theEmployer at its facility currently located at 2400 N. Rockton Avenue.Rockford, Illinois; but excluding the Director of Nursing, AssistantDirectors of Nursing. Head Nurses. Employee Health Service Nurse,247 NLRB No. 51January 15, 1979, the Board granted the Employer'srequest for review in light of the Board's then-pendingreconsideration of its decision in Sierra Vista Hospital.Inc., 225 NLRB 1086. The Board also grantedPetitioner's motion to withdraw its request for review.On March 30, 1979, the Board issued its decision inSierra Vista Hospital. Inc.. 241 NLRB 631 (1979)(Member Truesdale dissenting) (hereinafter SierraVista III), in which it made substantive rulingsaffecting the issues raised in the Employer's requestfor review. On May 18, 1979, the Board, in accor-dance with the principles set forth in Sierra Vista 111,decided that further hearing was required for the solepurpose of adducing evidence as to whether Petitioneris disqualified from serving as the unit employees'statutory representative because the presence amongits membership of the Employer's supervisors or thesupervisors of third parties might give rise to a conflictof interest in the representation of the Employer'semployees. On June 11, 1979, a hearing was held inthe above-entitled matter before a hearing officer ofthe National Labor Relations Board. Following theclose of that hearing, the Employer filed a request forenforcement of its second subpoena duces tecum and abrief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The issue, as posed above, is whether there is aconflict of interest arising from the presence ofsupervisors in Petitioner's internal organization. Asnoted, the Employer argues that Petitioner is influ-enced, dominated, or controlled by supervisors andtherefore is disqualified from representing its employ-ees. Petitioner, however, in essence argues that there isno evidence of supervisory influence or domination,and that its capacity to represent properly the Em-ployer's employees is not impaired.We have carefully reviewed the entire record inthese proceedings and find no basis for the Employer'sassertion that Petitioner, because of the presence ofsupervisors in its internal organization, is disqualifiedfrom representing the appropriate unit of employees.'As we emphasized in Sierra Vista III, supra, theinstructors in the School of Nursing, Nurses in the recruiting. utilization,and review departments. Licensed Practical Nurses, all other employees.guards and supervisors as defined in the Act.' 561 F.2d 524 (4th Cir. 1977).'221 NLRB 305 (1975).We have also reviewed the Hearing Officer's rulings excluding exhibitspertaining to publications of the American Nurses' Association and denyingenforcement of those portions of the Employer's subpoenae dures recumrequesting a listing of all current members of the INA and copies of thefollowing: (1) All current collective-bargaining agreements; (2) minutes of allmeetings of the officers. directors, and membership of INA from January .1978. to June 11, 1979; and (3) all memoranda, minutes, notes, anddocuments relating to any aspects of collective bargaining. including orga-nizing, for the period of January .1978, to June 11, 1979. We find no basis(Continuedl)319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer has the heavy burden of showing conflict ofinterest.6The mere allegation of such conflict is notsufficient to sustain that burden. The employer mustadduce probative evidence that supervisory participa-tion in a labor organization's internal affairs "presentsa clear and present danger of interference with thebargaining process."'In the instant case, the record evidence fails todemonstrate that the presence of supervisors inPetitioner's organization presents a conflict of interestwith Petitioner's capacity to represent the Employer'semployees. Beyond its general allegation that Petition-er is dominated or influenced by supervisors, theEmployer has not presented evidence demonstratingthat its own supervisors or those of third partiesdirectly participate in or influence Petitioner's collec-tive-bargaining process.' Indeed, it appears that Peti-tioner has taken steps to insure that collective bargain-ing at the local level is insulated from supervisoryparticipation or influence. Thus, under the INA's two-tiered structure of state and local level organizations,ultimate responsibility for collective bargaining lieswith a local committee whose membership is strictlylimited to bargaining unit personnel. All collective-bargaining agreements are negotiated by the localcommittee without interference by INA's board ofdirectors. This responsibility for collective bargainingextends to the handling of grievances filed pursuant tothe contract. While an INA staff member assist andadvises the local bargaining unit on matters relating tocollective bargaining, that staff member has no vetopower over contract proposals or the final substantivecontent of any negotiated collective-bargaining agree-ment. Nor does the INA's board of directors have anyfor reversing his rulings and find them free from prejudicial error. Theevidence sought to be admitted by the Employer. in our judgment, is notrelevant to the issue of whether Petitioner is qualified under a conflict-of-interest approach to represent the unit employees.'241 NLRB 63163 3.' Id. at 634.authority to pass on contract proposals developed atthe local level.As the foregoing demonstrates, the Employer hasnot shown that Petitioner's collective-bargaining pro-cesses are influenced or dominated by supervisors andtherefore has not sustained its burden of showing aclear and present danger of conflict of interest with therepresentation of the unit employees. Accordingly, wefind, in agreement with the Regional Director, thatPetitioner is a labor organization within the meaningof Section 2(5) of the Act, and that Petitioner isqualified to represent the unit of employees foundappropriate by the Regional Director. We shalltherefore direct the Regional Director for Region 33to open and count the ballots cast in the electionconducted on January 18, 1979, and to issue theappropriate certification.DIRECTIONIt is hereby directed that the Regional Director forRegion 33 shall open and count the ballots cast in theelection conducted on January 18, 1979, and issue theappropriate certification.MEMBER TRUESDALE, concurring:For the reasons set forth in my concurring opinionin Baptist Hospitals, Inc., d/b/a Western BaptistHospital, 246 NLRB No. 25 (1979), and my dissent inSierra Vista Hospital, Inc., 241 NLRB 631 (1979), Iagree with my colleagues' decision directing theRegional Director to proceed with opening andcounting the ballots cast in the January 18, 1979,election herein, and thereafter to issue the appropriatecertification.The only evidence introduced by the Employer at the une 11. 1979.hearing was a listing of all officers and directors of INA. including their jobclassifications, places of employment, and positions (past and present), for theperiod January 1,. 1978, to June 11, 1979. No attempt was made by theEmployer to present evidence on the record of the supervisory status of theseindividuals.320